David Henderson
Law Offices of David Henderson
3003 Minnesota Drive, Suite 203
Anchorage, AK 99503
Phone: 907-677-1234
Fax: 888-965-9338
dh@henderson-law.com
Attorney for Plaintiffs

                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA


CARMEN ZAUKAR and JESSE           )
BOBBY, individually and as natural)
parents and next friends on behalf of
                                  )
C.Z., their natural minor child,  )
                                  )
      Plaintiffs,                 )
                                  )
             v.                   )
                                  )
UNITED STATES OF AMERICA,         )
                                  )
      Defendant.                  ) Case No.
_________________________________ )


             COMPLAINT FOR MEDICAL MALPRACTICE
       COME NOW plaintiffs and allege as follows:
       1)        At all times relevant hereto, plaintiffs were residents of Sleetmute,
Alaska.
       2)        Plaintiff Carmen Zaukar [hereinafter "Carmen"] is the adult natural
mother of plaintiff C.Z. [hereinafter "C.Z."], a newborn male twin infant, born
July 21, 2019.




Case 3:20-cv-00163-HRH Document 1 Filed 07/07/20 Page 1 of 5
                                              3)    Plaintiff Jesse Bobby [hereinafter "Jesse"] is C.Z.’s adult natural
                                    father.
                                              4)    The Alaska Native Medical Center [hereinafter "ANMC"] was and is
                                    a state-of-the-art hospital offering comprehensive health-care to Alaska Natives.
                                              5)    ANMC is owned and operated by the Alaska Native Tribal Health
                                    Consortium, a non-profit tribal health organization and co-signatory to the Alaska
                                    Tribal Health Compact. As such, it receives funding from, and is an agent of,
                                    defendant United States vis-a-vis the Indian Health Service.
                                              6)    Any medical malpractice committed by the ANMC through its
                                    employees, agents, or instrumentalities is actionable under the Federal Tort Claims
                                    Act, 28 USC § 1346, 2401, and 2671 et seq.
                                              7)    Upon information and belief, Dr. Reinou Sybrecht Groen, M.D.,
                                    [hereinafter "Dr. Groen"] and Dr. Whitney Elliott, M.D. [hereinafter "Dr. Elliott"]
                                    were, at all times pertinent, either employees of ANMC, or serving as its agents or
                                    instrumentalities.
                                              8)    Upon information and belief, Dr. Groen was and is a licensed
                                    physician and a board-certified specialist in the field of obstetrics.
                                              9)    Upon information and belief, Dr. Elliott was and is a licensed
LAW OFFICES OF DAVID HENDERSON




                                    physician and a board-certified specialist in the field of pediatrics.
  3003 Minnesota Drive, Suite 203




                                              10)   At all times pertinent, Drs. Groen and Elliott were acting within the
     Anchorage, Alaska 99503

     Facsimile: (888) 965-9338
      dh@henderson-law.com
       Phone: (907) 677-1234




                                    scope of their certifications for purposes of A.S. 08.68.230(f)(4).
                                              11)   Upon information and belief, various other medical practitioners, who
                                    were either employed or deployed by the ANMC to render diagnosis and treatment
                                    of patients and who were acting within the scope of that employment and/or agency,



                                    COMPLAINT FOR MEDICAL MALPRACTICE
                                    Zaukar v. U.S.A.           2


                                    Case 3:20-cv-00163-HRH Document 1 Filed 07/07/20 Page 2 of 5
                                    also tended-to and treated Carmen and her twins during the above-referenced
                                    visit/stay at ANMC.
                                           12)    Each of said medical practitioners was, at all times pertinent, acting as
                                    an agent of, and/or co-participant with, each other, and with defendant United States.
                                           13)    At all times pertinent, Carmen and C.Z. were said practitioners'
                                    patients and patients of ANMC.
                                           14)    More than six months ago, plaintiffs submitted an administrative
                                    claim for the medical malpractice alleged herein on Standard Form 95 to the
                                    appropriate federal agency.
                                           15)    The agency has denied the claim, either expressly or by failing to make
                                    a final disposition of it within six months, as contemplated by 28 USC § 2675(a).
                                           16)    Prior to the medical care giving rise to this complaint, plaintiff Carmen
                                    had become pregnant with viable, normally-developing, twin male fetuses, one of
                                    whom was later to become her live-born son, plaintiff C.Z.
                                           17)    On July 20, 2019, at approximately 37 weeks into the gestation,
                                    Carmen presented herself to the Alaska Native Medical Center ["ANMC"] for
                                    induction of labor.
                                           18)    At approximately 3:28 p.m. on July 21, 2019, the first twin was born
LAW OFFICES OF DAVID HENDERSON




                                    without incident.
  3003 Minnesota Drive, Suite 203




                                           19)    ANMC staff, including Dr. Groen, then proceeded to attempt delivery
     Anchorage, Alaska 99503

     Facsimile: (888) 965-9338
      dh@henderson-law.com
       Phone: (907) 677-1234




                                    of the second twin, baby C.Z.
                                           20)    He was found to be in an asynclitic (head-tilted) posture.
                                           21)    Dr. Groen elected to perform a vaginal birth with the aid of forceps
                                    and a forceps/traction method, rather than a C-section delivery.



                                    COMPLAINT FOR MEDICAL MALPRACTICE
                                    Zaukar v. U.S.A.           3


                                    Case 3:20-cv-00163-HRH Document 1 Filed 07/07/20 Page 3 of 5
                                           22)     Finally, at approximately 6:06 p.m., the second twin -- baby C.Z. --
                                    was delivered.
                                           23)     However, during the birthing process and presentation, he suffered
                                    serious brain damage.
                                           24)     In delivering and treating C.Z., ANMC's agents and/or employees,
                                    including Drs. Groen and Elliott, failed to meet the standards of care and skill
                                    expected of them in their respective fields of practice, specialty, and/or certification.
                                           25)     Those lapses in care and skill included, but were not necessarily
                                    limited to -- (a) failing to properly monitor and assess mother and child before and
                                    during the birthing process; (b) failing to use the requisite skill and care in
                                    performing the delivery; (c) failing to use forceps with the requisite skill and
                                    competence; (d) failing to perform a timely C-section; (e) overall faulty decision-
                                    making, and; (f) failing to timely and properly treat after birth.
                                           26)     Further discovery and expert analysis may reveal other lapses in care,
                                    skill, and/or competency.
                                           27)     Said oversights, errors, and omissions constituted a sufficiently
                                    extreme deviation from the standard of care so as to constitute recklessness for
                                    purposes of AS 09.55.549(f).
LAW OFFICES OF DAVID HENDERSON




                                           28)     Said oversights, errors, and omissions directly and proximately caused
  3003 Minnesota Drive, Suite 203




                                    each of the plaintiffs to incur economic- and noneconomic- losses and damages
     Anchorage, Alaska 99503

     Facsimile: (888) 965-9338
      dh@henderson-law.com
       Phone: (907) 677-1234




                                    including those enumerated in AS 09.55.549(a)-(h).
                                           29)     Defendant United States is therefore liable to plaintiffs for negligence
                                    and recklessness in the minimum amount of $100,000 as to each, the exact amount
                                    to be proved at trial.



                                    COMPLAINT FOR MEDICAL MALPRACTICE
                                    Zaukar v. U.S.A.           4


                                    Case 3:20-cv-00163-HRH Document 1 Filed 07/07/20 Page 4 of 5
                                           30)    Defendant United States is also liable to plaintiffs Carmen Zaukar and
                                    Jesse Bobby for loss-of-child-consortium in the minimum amount of $100,000 as to
                                    each, the exact amount to be proved at trial.


                                           WHEREFORE, plaintiffs pray for judgment awarding --
                                           1)     Compensatory damages, as alleged;
                                           2)     Costs and attorney's fees, as appropriate.
                                           3)     Any other relief the court may deem just and proper.


                                           DATED AT Anchorage, Alaska this 7th day of July, 2020.

                                                                      THE LAW OFFICES OF DAVID HENDERSON

                                                                      Attorneys for Plaintiffs
                                                                      Carmen Zaukar and Jesse Bobby

                                                                      s/ David Henderson
                                                                      David Henderson
                                                                      Alaska Bar No. 9806014
LAW OFFICES OF DAVID HENDERSON
  3003 Minnesota Drive, Suite 203
     Anchorage, Alaska 99503

     Facsimile: (888) 965-9338
      dh@henderson-law.com
       Phone: (907) 677-1234




                                    COMPLAINT FOR MEDICAL MALPRACTICE
                                    Zaukar v. U.S.A.           5


                                    Case 3:20-cv-00163-HRH Document 1 Filed 07/07/20 Page 5 of 5
